18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 1 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 2 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 3 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 4 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 5 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 6 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 7 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 8 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 9 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 10 of 11
18-60311-rk   Doc 35   FILED 07/02/19   ENTERED 07/02/19 11:53:15   Page 11 of 11
